Citation Nr: 1816427	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastrointestinal disorders (GI), to include gastroesophageal reflux disease (GERD), acid reflux, a hiatal hernia, heartburn and irritable bowel syndrome (IBS), to include as secondary to PTSD (hereafter "GI disorders").  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.  

These matters come before the Board of Veteran's Appeal (Board) from a May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska, which denied the benefits being sought.  

In June 2013, the Board remanded the issues for additional development.  In April 2014, the Board denied service connection for heart and GI disorders.  The Veteran appealed the April 2014 denial to the Court of Appeals for Veterans Claims (Court).  In a May 2015 memorandum decision, the Court vacated the Board's April 2014 decision and remanded the matters to the Board for readjudication consistent with instructions outlined in its May 2015 memorandum decision.  The Board in December 2015, then remanded the issues to the Agency of Original Jurisdiction (AOJ), pursuant to the Court's memorandum decision  The issues were again remanded in July 2017.  

The Board is satisfied that there has been substantial compliance with the July 2017 remand directives and the Board may proceed with the appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's records have been obtained.  He was examined by a physician.  Subsequently, an opinion was obtained to address articles submitted by the Veteran's attorney.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a heart disorder due to any incident of his active duty service or that was caused or aggravated by his service-connected PTSD.  

2.  The preponderance of the evidence reflects that the Veteran does not have GERD due to any incident of his active duty service or that was caused or aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran's heart disorder was not incurred or aggravated by service and not due to or the result of his service-connected PTSD.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The Veteran's gastrointestinal disorders were not incurred or aggravated by service and not due to or the result of his service-connected PTSD.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by a February 2011 letter.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records and indicated private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examinations in September 2013, June 2016 and a medical opinion was provided in August 2017.  The Board notes that the September 2013 examination was deemed not in compliance by the Court and therefore will not be addressed.  As for the June 2016 VA examinations, the Board found the examiner's findings regarding the Veteran's secondary theory of service connection, specifically, PTSD as a risk factor for coronary artery disease, and gastrointestinal diseases to include colon cancer, was in conflict with the four medical treatise articles that were submitted by his attorney, and associated PTSD with gastrointestinal disorders and cardiovascular disease.  As the June 2016 VA opinions did not address the Veteran's secondary claims, the Board finds that they are not probative evidence.  

The Veteran was afforded a medical opinion in August 2017.  This examination is deemed adequate for the examiner reviewed the entire record and provided a well-reasoned rationale for his opinion.  The Board, therefore, finds that the August 2017 VA medical opinion is adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran submitted additional evidence after the issuance of the August 2017 Supplemental Statement of the Case (SSOC).  He filed his substantive appeal November 2011.  In cases where a substantive appeal was filed before February 1, 2013, a veteran must waive initial RO consideration of evidence submitted to the Board after the case has been certified to allow it to be considered by the Board in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2017).  In this case, the Veteran submitted a waiver of RO consideration in February 2018, and therefore the Board may consider this evidence in the first instance.  

The Board notes that the Veteran's attorney has provided generic statements about VA's duty to assist and did not provide specific examples of how VA has erred.  38 C.F.R. § 3.159 (2017).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Service Connection
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing before the aggravation.  38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the veteran when there is an approximate balance of positive and negative evidence. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

A.  A Heart Disorder

The Veteran has been diagnosed with a heart condition, to include acute, subacute or old myocardial infarction, coronary artery disease, and supraventricular arrhythmia.  As such, the first elements of a direct and secondary service connection claim are satisfied.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  
 
The Veteran's service treatment records (STRs) are silent for complaint, treatment or a diagnosis of a heart condition.  

The Veteran's separation examination dated in January 1956 is negative for heart issues.  

Post-service treatment records indicate that the Veteran was hospitalized in 1994 for myocardial infarction and underwent stent placement.  Just a few months later, that same year, he was again hospitalized for another myocardial infarction.  The record contains no coronary artery bypass grafting.  

Notes dated in July 2010 indicate that the Veteran was on a statin beta blocker, and aspirin.  The physician noted that he advised the Veteran to decrease his beta blocker dose as he was bradycardic, with lightheadedness and dizziness, but Veteran was being treated outside the VA and cared not to have his medications changed.  

An August 2014 entry notes that an echocardiogram study was conducted and showed moderate impaired global left ventricular function with an ejection fraction of 56 percent.  The post-stress ejection fraction was 55-50 percent. 

The Veteran was provided with a VA medical opinion in August 2017.  As to a direct service connection theory, the examiner concluded that "based on a thorough review of STR's and all clinical records, this examiner could find no valid medical evidence that would support a heart disorder to be due to/or a result of disease or injury in active duty service, as the record did not support this, nor was there a valid medical reasoning to support this."  

Regarding secondary service connection, the examiner concluded that the Veteran's heart disorders "... are not due to PTSD.  They are due to his risk factors for developing heart disease, which are clearly noted in many CPRS entries.  PTSD does not specifically cause coronary artery disease, and it does not cause atrial fibrillation.  The [V]eteran has risk factors for these."

Additionally, he noted that the treatment records mention "stable" PTSD symptoms.  Hence, his PTSD did not cause his heart disorder due to reasons and bases noted above, despite the numerous articles supplied.  

As for the medical literature provided in support of the Veteran's PTSD causing his heart disorder, the examiner noted that "associations and suggestions and 'links' are NOT causation.  One of the articles also makes mention of being for 'informational purposes only,' which is not reliable, well-grounded factual scientific study."  

As to the aggravation prong of a secondary service connection claim, the examiner concluded that "whether the heart disorder was truly aggravated beyond its natural progression by PTSD, is completely unknown."  Further, he added that it "would be resorting to speculation, especially when his other severe medical comorbidities are included in any equation.  Hence, this is unknown, despite the articles submitted.  Also, his CPRS records make no clear mention of any suggestions of true aggravation."  

The August 2017 VA medical opinion is significantly more probative than the Veteran's assertion that his service-connected PTSD caused his heart condition.  

The Board notes the examiner's conclusion that if the Veteran's "heart disorder was truly aggravated beyond its natural progression by PTSD, it is completely unknown and would be resorting to speculation."  Although he concluded that he would be resorting to speculation to opine as to whether PTSD "truly" aggravated the Veteran's heart disorder, he explained that the Veteran has other severe medical comorbidities that are included in any equation.  Thus, a speculative opinion is adequate because the examiner provided a reason for why a non-speculative opinion cannot be rendered.  However, the opinion is not probative with regard to the aggravation prong.  

The August 2017 examination report provides significant probative evidence against the Veteran's service connection claim with regard to direct service connection and the causation prong of a secondary service connection claim.  

With regard to the aggravation prong of a secondary service connection claim, there is no probative medical evidence against the claim.  However, there is also no probative medical evidence in support of the claim.  As discussed below, the treatises submitted by the Veteran and his attorney are not probative in this case. 

In August 2017, the Veteran and his attorney submitted medical treatise evidence in support of the relationship between PTSD and cardiovascular disorders, and hypertension.  

The first article, Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study, by Laura D. Kubzansky, Ph. D. et al., suggests a prospective association between PTSD symptoms and CHD even after controlling for depressive symptoms and the results suggest that higher level of PTSD symptoms may increase the risk of incident CHD in older men.  

The second article, Relationship of Cynical Hostility and PTSD Among Vietnam Veterans, by Edward S. Kubany, et al., suggests that PTSD veterans may have heightened risk for developing cardiovascular disease.  

The third article, PTSD and Physical Health, by Kay Jankowski, Ph. D., suggests that PTSD is related to health problems and is duplicative of evidence submitted in November 2013.  

The fourth article, The Association of Posttraumatic Stress Disorder and Metabolic Syndrome: A study of Increased Health Risk in Veterans, by Pia S. Heppner, et al., suggests that higher severity of PTSD is a risk factor for diminished health and increased morbidity, as represented by metabolic syndrome.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159 (a)(1) (2017).  It can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based on objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin, 11 Vet. App. 509.  In this case, the medical treatises evidence submitted by the Veteran and his attorney are not accompanied by a medical opinion that purports conclusively to show that the Veteran's service or his service-connected PTSD caused his heart condition.  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran in this case.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board finds that the medical articles submitted in this case do not meet the standard as set forth in Wallin because they do not delve into an association between the Veteran's service and/or his service-connected PTSD and his current heart condition.  These articles are not probative.  Further, a VA examiner noted that "links" and "associations" are not the same as causation.  

The Veteran has provided his lay statements in support of his claim.  He contends that his heart disorder is related to service and/or his service-connected PTSD.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that he experiences erratic heartbeat is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Whether the Veteran's heart disorder is related to service or his service-connected PTSD falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F .3d at 1377 n.4 (Fed. Cir. 2007).  Determining the etiology of the Veteran's heart disorder requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, expertise, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link to his period of service, any incident therein or his service-connected PTSD.  As a result, his lay opinion is not probative.  

For these reasons, the Board finds that the opinion of the August 2017 VA examiner is more probative than the lay evidence, and medical treatise articles provided by the Veteran and his attorney with respect to direct service connection and the causation prong of a secondary service connection claim.  Further, there is no probative evidence in support of service connection based on the aggravation prong of a secondary service connection claim, as the treatises discussed above and the Veteran's lay assertions are not probative.  Service connection for a heart condition is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Gastrointestinal Disorders

The Veteran has been diagnosed with a gastrointestinal disorder, dyspepsia.  As such, the first elements of a direct and secondary service connection claim are satisfied.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  
 
The Veteran's service treatment records (STRs) are silent for complaint, treatment or a diagnosis of any gastrointestinal conditions.  The Veteran's separation examination dated in January 1956 is negative for abdominal issues.  

Post-service treatment records indicate that the Veteran reported the occasional heartburn.  Otherwise, there is no diagnosis of record with regard to gastroesophageal reflux disease.  In 2015, the Veteran was diagnosed with colon cancer.  

The Veteran was provided with a VA medical opinion in August 2017.  As to direct service connection, the examiner concluded that "....based on a thorough review of STR's and all clinical records, this examiner could find no valid medical evidence that would support his... gastrointestinal disorder to be due to/or a result of disease or injury in active duty service, as the record did not support this, nor was there valid medical reasoning to support this."  

Regarding secondary service connection, the examiner concluded that 

...concerning [the Veteran's] gastrointestinal disorders, the only factual diagnosis I can find is dyspepsia.  He has no other documented gastrointestinal diagnoses noted in his records.  There was no diagnosis of GERD or a hiatal hernia or IBS mentioned. Heartburn is a symptom, essentially the same as dyspepsia.  And with the [V]eteran having so many other, non-related severe medical diagnoses, dyspepsia is likely to occur (metastatic prostate cancer, and others).  The examiner further noted that he could find no valid medical evidence that would support his gastrointestinal disorders to be due to/or a result of disease or injury in active duty service, as the record did not support this, nor was there valid medical reasoning to support this.

The examiner noted that the Veteran's 

...dyspepsia is more likely due to the multitude of medical comorbidities he has (prostate cancer metastatic disease, body habitus, and others).  PTSD does not specifically cause structural changes in the GI tract.  It can easily cause temporary GI symptoms with flares of mental health concerns, but these are usually self-limited and sporadic.  Also, his CPRS entries make mention of 'stable' PTSD symptoms.  Hence, his PTSD did not cause his gastrointestinal disorders, due to reasons and bases noted above, despite the numerous articles supplied. 

As for the medical literature provided in support of the Veteran's PTSD causing his gastrointestinal disorders, the examiner noted that "associations and suggestions and 'links' are NOT causation.  One of the articles also makes mention of being for 'informational purposes only,' which is not reliable, well-grounded factual scientific study."  

As to the aggravation prong, the examiner concluded that "whether the GI disorders were truly aggravated beyond its natural its progression by PTSD, is completely unknown."  Further, he added that it "would be resorting to speculation, especially when his other severe medical comorbidities are included in any equation.  Hence, this is unknown, despite the articles submitted.  Also, his CPRS records make no clear mention of any suggestions of true aggravation."  

The August 2017 VA medical opinion is significantly more probative than the Veteran's assertion that his service-connected PTSD caused his GI disorders or that they were directly caused by service.  

The Board notes the examiner's conclusion that if the Veteran's "GI disorders were truly aggravated beyond its natural progression by PTSD, it is completely unknown and would be resorting to speculation."  Although he concluded that he would be resorting to speculation to opine as to whether PTSD "truly" aggravated the Veteran's GI disorders, he explained that the Veteran has other severe medical comorbidities that are included in any equation.  Thus, a speculative opinion is adequate because the examiner provided a reason for why a non-speculative opinion cannot be rendered.  However, the opinion is not probative with regard to the aggravation prong of a secondary service connection claim.  

The August 2017 examination report provides significant probative evidence against the Veteran's service connection claim on a direct basis and with regard to the causation prong of a secondary service connection claim.  

With regard to the aggravation prong of a secondary service connection claim, there is no probative medical evidence against the claim.  However, there is also no probative medical evidence in support of the claim.  As discussed below, the treatises submitted by the Veteran and his attorney are not probative in this case. 

In August 2017, the Veteran and his attorney submitted four additional medical treatise evidence in support of the relationship between PTSD and gastrointestinal conditions.  

The first article, PTSD and Physical Health, Kay Jankowski, Ph. D, suggests that PTSD is related to health problems.  

The second article, Post-Traumatic Stress Disorder Research at the National Institute of Mental Health (Committee on Oversight and Government Reform - United States House of Representatives, Committee Testimony, by Thomas R. Insel, MD., suggests that significant health problems are more likely to occur in individuals with PTSD than in those without the disorder, particularly gastrointestinal problems.  

The third article, Reliving Trauma Post -Traumatic Stress Disorder, National Institute of Mental Health, NIH Publication No. 01-4597 (October 2001), suggests that symptoms such as headaches and gastrointestinal disorders, immune system problems, chest pain or discomfort in other parts of the body are common in people with PTSD.  

The fourth article, Psychological Trauma, and Physical Health: A Psychoneuroimmunology Approach to Etiology of Negative Health Effects and Possible Interventions, by Kathleen Kendall-Tackett, Psychological Trauma: Theory, Research, Practice, and Policy, Vol 1(1) Mar 2009, 35-48, suggests that people who have experienced traumatic events have higher rates than the general population of a wide range of serious and life-threatening illnesses including cardiovascular disease, diabetes, gastrointestinal disorders, and cancer.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159 (a)(1) (2017); see also Sacks, 11 Vet. App. 314; Wallin, 11 Vet. App. 509.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  Libertine, 9 Vet. App. 521.  

In this case, however, the medical treatises evidence submitted by the Veteran, and his attorney is not accompanied by a medical opinion that purports conclusively to show that the Veteran's PTSD caused his gastrointestinal disorders.  The Board finds that the medical articles submitted in this case do not meet the standard as set forth in Wallin because they do not delve into an association between the Veteran's service and/or his service-connected PTSD and his current GI disorders.  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern, 12 Vet. App. 222.  The articles are not probative evidence in support of a nexus.  

The Veteran has provided lay statements in support of his claim.  He contends that his GI disabilities are related to service and/or his service-connected PTSD.  

The Veteran is competent to report observable symptoms.  His statement that he experiences heartburn and has to get up nightly to take Tums is credible.  Whether the Veteran's gastrointestinal disorders are related to service or his service-connected PTSD falls outside the realm of common knowledge of a layperson in this case.  Determining the etiology of the Veteran's gastrointestinal disorders requires medical inquiry into the biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills needed to provide a competent etiology opinion.  Although he is competent to report the persistence of his observable symptoms, he is not competent to provide a link to his period of service, any incident therein or his service-connected PTSD.  As a result, his lay opinion is not probative.  


For these reasons, the Board finds that the opinion from the August 2017 VA examiner is more probative than the lay evidence and medical treatise articles provided by the Veteran and his attorney with respect to direct service connection and the causation prong of a secondary service connection claim.  Further, there is no probative evidence in support of service connection based on the aggravation prong of a secondary service connection claim, as the treatises discussed above and the Veteran's lay assertions are not probative.  Service connection for a GI condition is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a heart condition, to include as secondary to PTSD is denied. 

Service connection for GI disorders is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


